         Case 1:19-mc-00145-TSC Document 211 Filed 08/25/20 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




                                 )
In the Matter of the             )
Federal Bureau of Prisons’       )
Execution Protocol Cases         )                            Case No. 19-mc-0145 (TSC)
                                 )
LEAD CASE: Roane et al. v.       )
Barr                             )
                                 )
                                 )
THIS DOCUMENT                    )
RELATES TO:                      )
                                 )
ALL CASES                        )




  PLAINTIFFS’ MOTION FOR LEAVE TO FILE A SURREPLY IN OPPOSITION TO
      DEFENDANTS’ MOTION TO VACATE PRELIMINARY INJUNCTIONS


        Plaintiffs Battle, Hall, Johnson, Paul, Roane, Tipton, and Webster respectfully move for

leave of Court to file the attached surreply in opposition to Defendants’ motion to vacate

preliminary injunctions, for the following reasons:

        1.      On July 31, 2020, Defendants moved to vacate the preliminary injunctions that

the Court entered in favor of Plaintiffs Battle, Hall, Johnson, Paul, Roane, Tipton, and Webster.

See ECF No. 173. Defendants invoked Fed. R. Civ. P. 60(b)(5) and 60(b)(6) as the sole authority

for their motion. Id. at 6.

        2.      In arguing that these provisions of Rule 60 allow a court to modify a preliminary

injunction when faced with significant changes in fact or law, Defendants did not argue that a
          Case 1:19-mc-00145-TSC Document 211 Filed 08/25/20 Page 2 of 9




lesser showing was required for Rule 60 motions that seek to modify preliminary injunctions

than for those that seek to modify final judgments. Id. at 6-7.

         3.    The affected Plaintiffs filed an opposition to Defendants’ motion on August 17,

2020. See ECF No. 197. The opposition argued that motions to vacate pursuant to Rule 60(b)(5)

and 60(b)(6) require a showing of “extraordinary circumstances,” including the moving party’s

diligent and timely conduct both before and after the events that the party invokes as a basis for

modifying the court’s ruling, and that Defendants could not make that showing. Id. at 6-9.

         4.    Defendants filed a reply in support of their motion on August 20, 2020, which

argued, for the first time, that Rules 60(b)(5) and 60(b)(6) are governed by lesser standards in the

preliminary injunction context, requiring a showing of “changed circumstances” only, with

“extraordinary circumstances” required only for final judgments. ECF No. 208 at 2, 6.

         5.    The filing of a surreply is justified when, as here, “the party making the motion

would be unable to contest matters presented to the court for the first time in the opposing

party’s reply,” Lewis v. Rumsfeld, 154 F.Supp.2d 56, 61 (D.D.C. 2001). Unless allowed a

surreply, Plaintiffs will have no opportunity to contest Defendants’ novel contention that their

motion is exempt from the “extraordinary circumstances” requirement that otherwise governs

motions pursuant to Rules 60(b)(5) and 60(b)(6), simply because they seek to vacate a non-final

order.

         6.    Undersigned counsel has conferred with opposing counsel, who states that the

Government will oppose the filing of a surreply.




                                                 2
          Case 1:19-mc-00145-TSC Document 211 Filed 08/25/20 Page 3 of 9




         WHEREFORE, for all of the foregoing reasons, Plaintiffs Battle, Hall, Johnson, Paul,

Roane, Tipton, and Webster respectfully request that the Court GRANT them leave to file the

attached surreply in opposition to Defendants’ motion to vacate preliminary injunctions (ECF

No. 173).

Dated:      August 25, 2020                  Respectfully submitted,

                                             /s/ Shawn Nolan
                                             Shawn Nolan, Chief, Capital Habeas Unit
                                             Federal Community Defender Office, E.D. Pa.
                                             601 Walnut Street, Suite 545 West
                                             Philadelphia, PA 19106
                                             (215) 928-0520
                                             shawn_nolan@fd.org
                                             timothy_kane@fd.org

                                             Counsel for Plaintiff Jeffrey Paul

Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois


Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks




                                                3
        Case 1:19-mc-00145-TSC Document 211 Filed 08/25/20 Page 4 of 9




Paul F. Enzinna                             Donald P. Salzman (D.C. Bar No. 479775)
D.C. Bar No. 421819                         Charles F. Walker (D.C. Bar No. 427025)
Ellerman Enzinna PLLC                       Steven M. Albertson (D.C. Bar No. 496249)
1050 30th Street, NW                        Skadden, Arps, Slate, Meagher & Flom LLP
Washington, DC 20007                        1440 New York Avenue, N.W.
202.753.5553                                Washington, D.C. 20005
                                            (202) 371-7983
Counsel for Plaintiff James H. Roane, Jr.   donald.salzman@skadden.com

                                            Counsel for Plaintiff Corey Johnson
Joshua C. Toll
D.C. Bar No. 463073
King & Spalding LLP                         Gerald W. King, Jr.
1700 Pennsylvania Avenue, N.W.              Ga. Bar No. 140981
Washington, DC 20006                        Jeffrey Lyn Ertel
(202) 737-8616                              Ga. Bar No. 249966
jtoll@kslaw.com                             FEDERAL DEFENDER PROGRAM, INC.
                                            101 Marietta Street, Suite 1500
Margaret O’Donnell                          Atlanta, Georgia 30303
P.O. Box 4815                               404-688-7530
Frankfort, KY 40604                         (fax) 404-688-0768
(502) 320-1837                              Gerald_King@fd.org
mod@dcr.net                                 Jeff_Ertel@fd.org

Counsel for Plaintiff Anthony Battle        Stephen Northup
                                            VSB #16547
                                            Troutman Sanders LLP
Amy Lentz (DC Bar No. 990095)               P.O. Box 1122
Steptoe & Johnson, LLP                      Richmond, Virginia 23218-1122
1300 Connecticut Avenue NW                  (804) 697-1240
Washington, DC 20036                        (fax) (804) 698-5120
202.429.1350                                steve.northup@troutmansanders.com
Email - alentz@steptoe.com
                                            Frederick R. Gerson
Counsel for Plaintiff Orlando Hall          VSB #39968
                                            Bank Of America Center
                                            1111 East Main Street, 16th Floor
                                            Richmond, Virginia 23219
                                            (804) 482-1121
                                            fgerson@dagglaw.com

                                            Counsel for Plaintiff Richard Tipton, III
        Case 1:19-mc-00145-TSC Document 211 Filed 08/25/20 Page 5 of 9




Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Plaintiff Bruce Webster




                                      5
        Case 1:19-mc-00145-TSC Document 211 Filed 08/25/20 Page 6 of 9



                                CERTIFICATE OF SERVICE


       I hereby certify that on August 25, 2020, I caused a true and correct copy of foregoing to

be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Ethan P. Davis                                   Columbia
 Civil Division, U.S. Department of Justice       (202) 252-6605
 (202) 616-4171                                   Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                  Jean Lin
 Robert J. Erickson                               Civil Division, Department of Justice
 US Department of Justice                         (202) 514-3716
 (202) 514-2841                                   Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                  Cristen Cori Handley
 Joshua Christopher Toll                          Civil Division, Department of Justice
 KING & SPALDING LLP                              (202) 305-2677
 (202) 737-8616                                   Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                  Paul F. Enzinna
 Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                          (202) 753-5553
 MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                Brandon David Almond
                                                  TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                          (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
 (404) 688-7530
 Email: gerald_king@fd.org
      Case 1:19-mc-00145-TSC Document 211 Filed 08/25/20 Page 7 of 9



Charles Fredrick Walker                   Donald P. Salzman
SKADDEN, ARPS, SLATE, MEAGHER &           SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP                                  FLOM LLP
(202) 371-7000                            (202) 371-7983
Email: Charles.Walker@skadden.com         Email: Donald.salzman@skadden.com

Alexander C. Drylewski                    Steven M. Albertson
SKADDEN, ARPS, SLATE, MEAGHER &           SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP                                  FLOM LLP
(212) 735-2129                            (202) 371-7112
Email: Alexander.Drylewski@skadden.com    Email: Steven.Albertson@skadden.com
(*pro hac vice application forthcoming)
                                          Craig Anthony Harbaugh
Celeste Bacchi                            FEDERAL PUBLIC DEFENDER, CENTRAL
OFFICE OF THE PUBLIC DEFENDER             DISTRICT OF CALIFORNIA
Capital Habeas Unit                       (213) 894-7865
(213) 894-1887                            Email: craig_harbaugh@fd.org
Email: celeste_bacchi@fd.org
                                          Alexander Louis Kursman
Jonathan Charles Aminoff                  OFFICE OF THE FEDERAL COMMUNITY
FEDERAL PUBLIC DEFENDER,                  DEFENDER/EDPA
CENTRAL DISTRICT OF CALIFORNIA            (215) 928-0520
(213) 894-5374                            Email: Alex_Kursman@fd.org
Email: jonathan_aminoff@fd.org
                                          Kathryn B. Codd
Billy H. Nolas                            VINSON & ELKINS LLP
FEDERAL COMMUNITY DEFENDER                (202) 639-6536
OFFICE FOR THE EDPA                       Email: kcodd@velaw.com
(215) 928-0520
Email: Billy_Nolas@fd.org                 Robert E. Waters
                                          KING & SPALDING LLP (202) 737-0500
*Jeanne Vosberg Sourgens                  Email: rwaters@velaw.com
VINSON & ELKINS LLP
(202) 639-6633                            Yousri H. Omar
                                          VINSON & ELKINS LLP
William E. Lawler, III                    (202) 639-6500
VINSON & ELKINS LLP                       Email: yomar@velaw.com
(202) 639-6676
Email: wlawler@velaw.com                  *William E. Hoffman, Jr.
                                          KING & SPALDING LLP
Evan D. Miller                            (404) 572-3383
VINSON & ELKINS LLP
(202) 639-6605                            Mark Joseph Hulkower
Email: EMiller@velaw.com                  STEPTOE & JOHNSON LLP
                                          (202) 429-6221
Margaret O’Donnell                        Email: mhulkower@steptoe.com
(502) 320-1837
Email: mod@dcr.net
      Case 1:19-mc-00145-TSC Document 211 Filed 08/25/20 Page 8 of 9


                                          Robert A. Ayers
Abigail Bortnick                          STEPTOE & JOHNSON LLP
KING & SPALDING LLP                       (202) 429-6401
(202) 626-5502                            Email: rayers@steptoe.com
Email: abortnick@kslaw.com
                                          Robert L. McGlasson
Matthew John Herrington                   MCGLASSON & ASSOCIATES, PC
STEPTOE & JOHNSON LLP                     (404) 314-7664
(202) 429-8164                            Email: rlmcglasson@comcast.net
Email: mherrington@steptoe.com
                                          Sean D. O’Brien
Amy J. Lentz                              PUBLIC INTEREST LITIGATION CLINIC
STEPTOE & JOHNSON LLP                     (816) 363-2795
(202) 429-1320                            Email: dplc@dplclinic.com
Email: Alentz@steptoe.com
                                          Shawn Nolan
Gary E. Proctor                           FEDERAL COMMUNITY DEFENDER
LAW OFFICES OF GARY E. PROCTOR,           OFFICE, EDPA
LLC                                       (215) 928-0520
(410) 444-1500                            Email: shawn_nolan@fd.org
Email: garyeproctor@gmail.com
                                          Joseph William Luby
Scott Wilson Braden                       FEDERAL PUBLIC DEFENDER/EDPA
FEDERAL PUBLIC DEFENDER,                  (215) 928-0520
EASTERN DISTRICT OF ARKANSAS              Email: joseph_luby@fd.org
(501) 324-6144
Email: Scott_Braden@fd.org                Pieter Van Tol
                                          HOGAN LOVELLS US LLP
Amy Gershenfeld Donnella                  (212) 918-3000
FEDERAL COMMUNITY DEFENDER                Email: Pieter.Vantol@hoganlovells.com
OFFICE FOR THE EDPA
(215) 928-0520                            Jonathan Jeffress
Email: amy_donnella@fd.org                KAISER DILLON, PLLC
                                          (202) 640-4430
David Victorson                           Email: Jjeffress@kaiserdillon.com
(202) 637-5600
HOGAN LOVELLS US LLP                      Andrew Moshos
Email: David.Victorson@hoganlovells.com   MORRIS NICHOLS ARSHT & TUNNELL
                                          LLP
John D. Beck                              (302) 351-9197
HOGAN LOVELLS US LLP                      Email: Amoshos@mnat.com
(212) 918-3000
Email: john.beck@hoganlovells.com         Alan E. Schoenfeld
                                          WILMER CUTLER PICKERING HALE &
Amelia J. Schmidt                         DORR LLP
KAISER DILLON, PLLC                       (212) 937-7294
(202) 869-1301                            Email: Alan.Schoenfeld@wilmerhale.com
Email: Aschmidt@kaiserdillon.com
       Case 1:19-mc-00145-TSC Document 211 Filed 08/25/20 Page 9 of 9


 Norman Anderson                        Kathryn Louise Clune
 KAISER DILLON PLLC                     CROWELL & MORING LLP
 (202) 640-2850                         (202) 624-5116
 nanderson@kaiserdillon.com             kclune@crowell.com

 Jennifer Ying                          Jennifer M. Moreno
 MORRIS NICHOLS ARSHT & TUNNELL         OFFICE OF THE PUBLIC FEDERAL
 LLP                                    DEFENDER, DISTRICT OF ARIZONA
 (302) 658-9300                         (602) 382-2718
 Email: Jying@mnat.com                  Jennifer_moreno@fd.org

 Andres C. Salinas                      Ginger Dawn Anders
 WILMER CUTLER PICKERING HALE &         MUNGER, TOLLES & OLSON LLP
 DORR LLP                               (202) 220-1107
 (202) 663-6289                         Ginger.anders@mto.com
 Email: Andres.Salinas@wilmerhale.com
                                        *Jonathan S. Meltzer
 *Ryan M. Chabot                        MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &         (202) 220-1100
 DORR LLP
 (212) 295-6513                         *Brendan Gants
                                        MUNGER, TOLLES & OLSON LLP
 Dale Andrew Baich                      (202) 220-1100
 OFFICE OF THE FEDERAL PUBLIC
 DEFENDER                               Timothy Kane
 (602) 382-2816                         FEDERAL COMMUNITY DEFENDER
 Dale_Baich@fd.org                      OFFICE, EDPA
                                        (215) 928-0520
                                        Email: timothy_kane@fd.org



Dated: August 25, 2020              /s/ Shawn Nolan
                                    Shawn Nolan
                                    Chief, Capital Habeas Unit
                                    Federal Community Defender Office, E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    (215) 928-0520
                                    shawn_nolan@fd.org
      Case 1:19-mc-00145-TSC Document 211-1 Filed 08/25/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




                                 )
In the Matter of the             )
Federal Bureau of Prisons’       )
Execution Protocol Cases         )
                                 )
LEAD CASE: Roane et al. v.       )                           Case No. 19-mc-0145 (TSC)
Barr                             )
                                 )
                                 )
THIS DOCUMENT                    )
RELATES TO:                      )
                                 )
ALL CASES




            PLAINTIFFS’ SURREPLY IN OPPOSITION TO DEFENDANTS’
               MOTION TO VACATE PRELIMINARY INJUNCTIONS


       In opposing Defendants’ motion to vacate the preliminary injunctions at issue, the seven

Plaintiffs argued that a movant seeking relief under Fed. R. Civ. P. 60(b)(5) and 60(b)(6) must

show “extraordinary circumstances” justifying modification or vacatur. See ECF No. 197 at 6-9

(citing, among other authorities, Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 864

(1988); Gonzalez v. Crosby, 545 U.S. 524, 535 (2005); and SEC v. Bilzerian, 815 F. Supp. 2d

324, 328 (D.D.C. 2011)). In reply, Defendants argue for the first time that “extraordinary

circumstances” are required only to modify a final judgment, and not to modify a preliminary

injunction. See ECF No. 208 at 2, 6.



                                                1
       Case 1:19-mc-00145-TSC Document 211-1 Filed 08/25/20 Page 2 of 10




       Defendants are mistaken.

       First, courts routinely enforce the “extraordinary circumstances” requirement when

considering whether to modify a preliminary injunction under Rules 60(b)(5) and 60(b)(6). See,

e.g., Continental Service Group, Inc. v. United States, Nos. 17-449, 17-499, 17-493, 17-517, 17-

578, 17-558, 17-633, 2017 WL 4926842 at *10 (Fed. Ct. Cl. Oct. 31, 2017) (“Nothing in the

Government’s May 19, 2017 Motion To Vacate Preliminary Injunction presented ‘extraordinary

circumstances’ to ‘justif[y] relief’ under RCFC 60(b)(6)”) (quoting Liljeberg, 486 U.S. at 864));

FTC v. Roca Labs, Inc., No. 8:15-cv-2231-T-35TBM, 2017 WL 11002077 at *4 (M.D. Fla. Apr.

13, 2017) (“I fail to find any extraordinary circumstances that require vacating the Preliminary

Injunction Freezing Assets under the catch-all provision of Rule 60(b)(6).”); Angiodynamics, Inc.

v. Biolitec AG, 780 F.3d 420, 425 (1st Cir. 2015) (“exceptional circumstances” required to vacate

preliminary injunction).

       Second, the authorities cited by Defendants do not distinguish motions attacking final

judgments from those targeting non-final injunctions, and not one of Defendants’ cases purports

to exempt a motion to modify an injunction from Rule 60(b)’s general requirement that the

movant show “extraordinary circumstances.” See ECF No. 208 at 2-3. In SEC v. Vision

Commc’ns, Inc., No. Civ. A. No. 94-0615 CRR, 1995 WL 109037 (D.D.C. Mar. 6, 1995), for

example, this Court stated that a preliminary injunction “may” be dissolved when intervening

circumstances “eviscerate the justification” for the injunction’s entry. Id. at *2 (emphasis added).

But the “extraordinary circumstances” requirement was not mentioned in that case or the others

cited, and the fact that changed circumstances “may” permit a court to dissolve a preliminary

injunction does not suggest that no other requirements apply.

       Third, Defendants’ argument that mere “changed circumstances” justify Rule 60(b) relief

is undercut by the cases Defendants cited in their Motion to Vacate. ECF No. 173 at 6-8. These

                                                 2
       Case 1:19-mc-00145-TSC Document 211-1 Filed 08/25/20 Page 3 of 10




cases make clear that to prevail on a motion to vacate a preliminary injunction, the moving party

mush establish that a “significant change” in circumstances renders the injunction “detrimental to

the public interest.” Gov’t of Province of Manitoba v. Zinke, 849 F.3d 1111, 1117 (D.C. Cir.

2017) (emphasis added); Doe 2 v. Shanahan, 755 F. App’x 19, 22 (D.C. Cir. 2019) (also noting

that on a motion to dissolve a preliminary injunction, the D.C. Circuit “do[es] not consider the

propriety of the underlying order, but limit[s] [its] review to the new material presented with

respect to the motion to dissolve.”). Defendants have not satisfied their own standard, even if it

were the applicable one. They have not shown a “significant” change of circumstances

amounting to an “evisceration” of those that justified the initial injunctions, so that the

injunctions affirmatively harm the public interest. Plaintiffs’ due process claim, for example,

survived Defendants’ abandonment of their earlier protocol, and it was strengthened by the more

secretive 2019 Protocol as well as Defendants’ actions in carrying it out. See Roane v. Leonhart,

741 F.3d 147, 150 (D.C. Cir. 2014); ECF No. 197 at 10-15; ECF No. 184 at 14-18.

       Fourth, there is no basis in the text of Rule 60 for applying different standards to Rule

60(b) motions for relief from judgment and Rule 60(b) motions for relief from another court

order. See FED. R. CIV. P. 60. The Rule simply states that “[o]n motion and just terms, the court

may relieve a party or its legal representative from a final judgment, order, or proceeding” for

one of the reasons enumerated in the Rule. Id.

       Fifth, Defendants’ claim that they are exempt from this Circuit’s presumptive three-

month time limit for seeking Rule 60(b) relief – see ECF No. 208 at 6 – fails for the same

reasons explained above. Defendants cite no authority establishing any such carve-out for non-

final injunctive orders, and that is because Defendants fail more generally to show that a motion

to vacate a preliminary injunction is exempt from Rule 60(b)’s requirement of “extraordinary

circumstances.” Moreover, even if some differential treatment were arguably justified in the

                                                  3
      Case 1:19-mc-00145-TSC Document 211-1 Filed 08/25/20 Page 4 of 10




context of a preliminary injunction, it would not excuse the Defendants’ consistently laggard

conduct in this matter over many years – including their repeated failures to assert the same legal

rights that they now ask the Court to reanimate, the passage of eight years’ time without

finalizing any execution protocol, and the additional thirteen months’ delay between announcing

the current protocol and belatedly moving to vacate the seven injunctions. See ECF No. 197 at 6-

10.

       The motion to vacate should be denied.

 Dated: August 25, 2020                      Respectfully submitted,

                                             /s/ Shawn Nolan
                                             Shawn Nolan, Chief, Capital Habeas Unit
                                             Federal Community Defender Office, E.D. Pa.
                                             601 Walnut Street, Suite 545 West
                                             Philadelphia, PA 19106
                                             (215) 928-0520
                                             shawn_nolan@fd.org
                                             timothy_kane@fd.org

                                             Counsel for Plaintiff Jeffrey Paul

Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois


Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks

                                                 4
      Case 1:19-mc-00145-TSC Document 211-1 Filed 08/25/20 Page 5 of 10




Paul F. Enzinna                                 Donald P. Salzman (D.C. Bar No. 479775)
D.C. Bar No. 421819                             Charles F. Walker (D.C. Bar No. 427025)
Ellerman Enzinna PLLC                           Steven M. Albertson (D.C. Bar No. 496249)
1050 30th Street, NW                            Skadden, Arps, Slate, Meagher & Flom LLP
Washington, DC 20007                            1440 New York Avenue, N.W.
202.753.5553                                    Washington, D.C. 20005
                                                (202) 371-7983
Counsel for Plaintiff James H. Roane, Jr.       donald.salzman@skadden.com

                                                Counsel for Plaintiff Corey Johnson
Joshua C. Toll
D.C. Bar No. 463073
King & Spalding LLP                             Gerald W. King, Jr.
1700 Pennsylvania Avenue, N.W.                  Ga. Bar No. 140981
Washington, DC 20006                            Jeffrey Lyn Ertel
(202) 737-8616                                  Ga. Bar No. 249966
jtoll@kslaw.com                                 FEDERAL DEFENDER PROGRAM, INC.
                                                101 Marietta Street, Suite 1500
Margaret O’Donnell                              Atlanta, Georgia 30303
P.O. Box 4815                                   404-688-7530
Frankfort, KY 40604                             (fax) 404-688-0768
(502) 320-1837                                  Gerald_King@fd.org
mod@dcr.net                                     Jeff_Ertel@fd.org

Counsel for Plaintiff Anthony Battle            Stephen Northup
                                                VSB #16547
                                                Troutman Sanders LLP
                                                P.O. Box 1122
Amy Lentz (DC Bar No. 990095)                   Richmond, Virginia 23218-1122
Steptoe & Johnson, LLP                          (804) 697-1240
1300 Connecticut Avenue NW                      (fax) (804) 698-5120
Washington, DC 20036                            steve.northup@troutmansanders.com
202.429.1350
Email - alentz@steptoe.com                      Frederick R. Gerson
                                                VSB #39968
Counsel for Plaintiff Orlando Hall              Bank Of America Center
                                                1111 East Main Street, 16th Floor
                                                Richmond, Virginia 23219
                                                (804) 482-1121
                                                fgerson@dagglaw.com

                                                Counsel for Plaintiff Richard Tipton, III




                                            5
      Case 1:19-mc-00145-TSC Document 211-1 Filed 08/25/20 Page 6 of 10




Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Plaintiff Bruce Webster




                                      6
      Case 1:19-mc-00145-TSC Document 211-1 Filed 08/25/20 Page 7 of 10




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 25, 2020, I caused a true and correct copy of foregoing to

be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Ethan P. Davis                                   Columbia
 Civil Division, U.S. Department of Justice       (202) 252-6605
 (202) 616-4171                                   Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                  Jean Lin
 Robert J. Erickson                               Civil Division, Department of Justice
 US Department of Justice                         (202) 514-3716
 (202) 514-2841                                   Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                  Cristen Cori Handley
 Joshua Christopher Toll                          Civil Division, Department of Justice
 KING & SPALDING LLP                              (202) 305-2677
 (202) 737-8616                                   Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                  Paul F. Enzinna
 Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                          (202) 753-5553
 MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                Brandon David Almond
                                                  TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                          (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
     Case 1:19-mc-00145-TSC Document 211-1 Filed 08/25/20 Page 8 of 10




(404) 688-7530
Email: gerald_king@fd.org                 Donald P. Salzman
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
    Case 1:19-mc-00145-TSC Document 211-1 Filed 08/25/20 Page 9 of 10




Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com

Margaret O’Donnell                        Robert A. Ayers
(502) 320-1837                            STEPTOE & JOHNSON LLP
Email: mod@dcr.net                        (202) 429-6401
                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
     Case 1:19-mc-00145-TSC Document 211-1 Filed 08/25/20 Page 10 of 10




 (212) 918-3000
 Email: john.beck@hoganlovells.com       Alan E. Schoenfeld
                                         WILMER CUTLER PICKERING HALE &
 Amelia J. Schmidt                       DORR LLP
 KAISER DILLON, PLLC                     (212) 937-7294
 (202) 869-1301                          Email: Alan.Schoenfeld@wilmerhale.com
 Email: Aschmidt@kaiserdillon.com
                                         Kathryn Louise Clune
 Norman Anderson                         CROWELL & MORING LLP
 KAISER DILLON PLLC                      (202) 624-5116
 (202) 640-2850                          kclune@crowell.com
 nanderson@kaiserdillon.com
                                         Jennifer M. Moreno
 Jennifer Ying                           OFFICE OF THE PUBLIC FEDERAL
 MORRIS NICHOLS ARSHT & TUNNELL          DEFENDER, DISTRICT OF ARIZONA
 LLP                                     (602) 382-2718
 (302) 658-9300                          Jennifer_moreno@fd.org
 Email: Jying@mnat.com
                                         Ginger Dawn Anders
 Andres C. Salinas                       MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &          (202) 220-1107
 DORR LLP                                Ginger.anders@mto.com
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com    *Jonathan S. Meltzer
                                         MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                         (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                                *Brendan Gants
 (212) 295-6513                          MUNGER, TOLLES & OLSON LLP
                                         (202) 220-1100
 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC            Timothy Kane
 DEFENDER                                FEDERAL COMMUNITY DEFENDER
 (602) 382-2816                          OFFICE, EDPA
 Dale_Baich@fd.org                       (215) 928-0520
                                         Email: timothy_kane@fd.org


Dated: August 25, 2020               /s/ Shawn Nolan
                                     Shawn Nolan
                                     Chief, Capital Habeas Unit
                                     Federal Community Defender Office, E.D. Pa.
                                     601 Walnut Street, Suite 545 West
                                     Philadelphia, PA 19106
                                     (215) 928-0520
                                     shawn_nolan@fd.org
